Ox.ARK, O. J.
There were seventy exceptions taken, but in their briefs the counsel for Christy group their exceptions under eight heads and the counsel for Warren group theirs under seventeen heads.
The court permitted the solicitor to ask certain jurors whether or not they belonged to the Society of Erien&s without challenging them for cause. The object of the inquiry was to ascertain whether or not the jurors had conscientious objections to capital punishment. The prisoners except because this was not treated as a challenge for cause. It has always been very questionable practice whether when the State asked questions for information on which to base the challenge for cause the defendant could “admit the cause.” One of the objections to the refusal to the State of the right to appeal is because this and other practices could not be brought up on exception by the State. Under this practice the solicitor dare not ask a single question to give him information about a juror lest the juror be summarily set aside. This was one of the methods in addition to the great disparity in the number of peremptory challenges (23 to 24) which practically placed the selection of the jury *783in the bands of the counsel for the prisoner. Now, however, .section 6, •ebapter 31, Laws 1913, has put an end to this practice and warranted the action of the judge.
Another exception is to the admission of a letter purporting to have been written by the deceased to Ida Ball Warren on 22 October, 1914. While the contents of the letter were immaterial to the issue, its admission was competent to show that she had in her possession a letter which she claimed was from her husband when she knew at the time he had been dead for several months. It tended to show that she had sent out letters ostensibly to locate her husband when at the time she wrote them ■she knew he was dead.
The prisoners except that the court did not warn the jury that any •statement made by one of the prisoners not in the presence of the others could not be considered except against the one making; it, and was no ■evidence against the others. It is not necessary in this case to recall the rule of practice set out by this Court, 164 N. 0., 548: “It will not be ground of exception that evidence competent for some purposes, but not for all, is admitted generally, unless the appellant asks at the time, •of the admission that its purpose shall be restricted,” for the record shows that the judge, on the admission of the evidence, and again in the charge, called the attention of the jury to the fact that the admission ■or statements of one of the prisoners was competent only against the party making it and should not be considered as against the others.
The counsel for the defense strenuously insist that declarations made by the prisoners while in custody or in jail are incompetent, though the •court found upon evidence that they were made voluntarily and without any inducement of hope or fear. This Court has repeatedly held that such statements are competent. S. v. Drakeford, 162 N. C., 667, and cases cited.
It is also well settled that whether a statement is voluntary is a preliminary question of fact, and that the finding of the judge cannot be reviewed if there is any evidence to sustain it. S. v. Page, 127 N. C., 512. A confession is deemed to be voluntary unless the party against whom it is offered shows facts to the contrary. S. v. Sanders, 84 N. C., 728. This rule is also followed in Massachusetts, Missouri, New Jersey, New York, Ohio, South Carolina, and Texas, and some other States, though in some States the presumption is that confessions are involuntary and the State must offer evidence to the contrary. But in all the States when the court finds the fact that the confessions were voluntary this is conclusive if there is evidence to sustain it.
The prisoner Christy objected to a statement made by him, but the evidence as set out warrants the finding of the court, if we could review it, that the statement was voluntary. It was made on the train while Christy was being brought back from Texas under extradition papers. *784Tbe officer bad ¿showed Christy the Winston papers giving information in regard to the case and, among other things, a confession by Ida Ball Warren, and told Christy that he believed he had followed her and her husband from Texas; that he did not believe that one man could have committed the crime. Christy afterwards asked if anything he said would be taken against him, and the officer replied that it would if it had any bearing on the case. He then said: “I know all about it and they know all about it. I am going to tell the whole thing.” He said, “We are all in it.” The officer testified that he did not carry him these papers in order to get Christy to tell, but in order for him to see what was being said in Winston without himself having to tell Christy.
We see in this no hopie or threat held out by the officer, but, on the contrary, he warned Christy that anything he said bearing on the case would be used against him. Doubtless Christy told what he knew to rebut the statement made by Ida Ball Warren in the paper, because he deemed it unfair to him.self, and did not wish to let it stand uncontra-dicted. There was no impropriety in letting the prisoner see the papers; indeed, this would have been a positive benefit to him in preparing his defense to meet the charges therein made, if untrue.
The prisoners also earnestly press the exception that there was not sufficient evidence to go to the jury that the prisoners had entered into a conspiracy to kill the deceased. The statement by Christy, if believed by the jury, is sufficient to sustain the verdict against him. He states that for years he had lived in illicit relations with his codefendant; that she deserted him in Texas and ran away with the deceased; that he made three trips from Texas to North Carolina to see her; that she received him in her house at intervals and sent him to her daughter’s house, where she frequently met him; that they both tried to keep her husband, Warren, in ignorance of the fact that Christy was in Winston; that she repeatedly tried to get him to shoot her husband, and that she and Christy and Stonestreet planned to kill Warren at Stonestreet’s house'o’ne Saturday, and that, when this miscarried, Warren’s wife next proposed that she would chloroform her husband and then Christy and Stonestreet could choke him to death. There was a cord around the neck when the corpse was found. Christy further 'said that he furnished the chloroform for that purpose, and thereafter they told him that Warren was dead, and he put the body in a trunk, hauled it around Winston all day long, and at night endeavored to sink the body in the waters of Muddy Creek. These facts were not only sufficient to show conspiracy, but if believed admit of no other conclusion.
As to the prisoner Ida Ball Warren, there was also evidence to sustain the charge that she wa.s a party to the conspiracy to put her husband to death. For years she had lived with Christy as his paramour, till she deserted him, and, coming to North Carolina with Warren, *785married bim. A year thereafter Christy came to Winston without the knowledge of Warren. He was brought to her room and was sent away by her before day before her husband awaked. Christy was sent by her to the home of her illegitimate daughter, where the prisoner Warren often met him. On the night of the homicide Christy went to her home, stayed there all night, and the next morning between 5 and 6 Warren was killed. She made no outcry, though testified that she knew the deed was being done. She furnished her trunk in which to put the body, and coolly saw it “dumped down” the steps with the body of her husband doubled up in it. When the officer came to inquire about her husband, months afterwards, she told him he had gone to the bedside of his sick mother, and showed him a letter purporting to have been written by her husband months after he was dead. When arrested she stated that Christy came in and told her he had choked her husband to death, and in jail she told Christy, according to the evidence, to swear that he had killed Warren in self-defense, and when Christy refused to go on the .stand, she did so herself and swore it. Upon the evidence she seems to have been the moving spirit in the murder, the veritable Lady Macbeth of the tragedy. Her sister, Mrs. Henning, testified that Mrs. Warren said to her, “I planned that murder.”
Upon the record the husband of the prisoner, Warren, was put to death by his wife and her paramour by a preconcerted, predetermined murder, cold blooded and relentless, without any mitigating or extenuating circumstances.
We find no error in the conduct of the case by the learned judge, and the twelve jurors have found their verdict upon competent evidence which justified their conclusion.
No error.